Citation Nr: 0924492	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, claimed as a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern
INTRODUCTION

The Veteran served on active duty from May 1946 to April 1949 
and from January 1951 to June 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).     

In May 2009, the Veteran and his daughter testified at a 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the 
lumbar spine was denied in a July 1994 rating decision.  

2.  The evidence received since the July 1994 rating decision 
was not previously of record, and raises a reasonable 
possibility of substantiating the claim of service connection 
for degenerative disc disease of the lumbar spine.

3.  The service treatment records indicate isolated treatment 
for a low back disorder in 1948, with no subsequent treatment 
and with normal separation examination; the post-service 
records do not document a low back disability until several 
decades after discharge and no competent medical evidence 
causally relates the current back disability to active 
service.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service 
connection for degenerative disc disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.302(b), 20.1103 (2008).

2.  The evidence received since the July 1994 rating 
decision, which denied service connection for generative disc 
disease of the lumbar spine is new and material, and the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the basis for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Veteran was sent a notice letter in December 2006, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of the criteria for new and material 
evidence and identified the basis for the prior final denial.  
The letter also explained how VA determines disability 
ratings and effective dates.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
an examination may be afforded only if the previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and post-service treatment records.  
Moreover, the Veteran's and his wife's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  Although the Veteran indicated 
that he received post-service private medical treatment at a 
hospital in Athens, Tennessee, the Board notes that, 
according to the Veteran's May 2009 hearing testimony. the 
facility no longer exists and the doctors who treated him 
have since died.  Accordingly, further development with 
respect to attempting to obtain records from that facility 
would likely serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
  
Further regarding the duty to assist, the Veteran was 
afforded a VA examination for his claim on appeal in 
September 2007.  The VA examination report clearly states 
that the Veteran's claims file was available and reviewed.  
The examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered an opinion.  The Board finds 
that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The opinion is consistent 
with the evidence of record.  Moreover, there is no contrary 
medical opinion or medical evidence in the record, and 
neither the Veteran nor his representative has identified or 
alluded to such medical evidence or opinion.  Thus, the Board 
considers this opinion adequate.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Board observes that a rating decision denying service 
connection for a low back disability was issued in July 1994.  
The Veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.

Thus, based on the foregoing, the question for consideration 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  Moreover, 
although the RO appears to have reopened the claim in the 
March 2007 rating on appeal, the Board is required to address 
the issue of reopening despite the RO's denial of service 
connection on the merits.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (1996).

Pursuant to 38 U.S.C.A. § 7105(c), when a claim is disallowed 
by the RO, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a final decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.
 
At the time of the July 1994 rating decision, which denied 
service connection for the claim on appeal, the evidence of 
record consisted of the Veteran's formal claim for 
compensation and his service treatment records. 

The service treatment records reflect treatment for the back 
in April 1948; however, no in-service records objectively 
demonstrate degenerative disc disease of the lumbar spine.  
Subsequent treatment records showed no further complaints and 
his separation examinations showed normal musculoskeletal 
findings.

Based on the normal spine findings upon separation from 
service, the RO in July 1994 denied service connection for a 
back disability.

The evidence added to the record since the last final denial 
in July 1994 includes VA and private treatment records, as 
well as the Veteran's own statements.  Such evidence 
demonstrates current low back disability.  Moreover, the 
Veteran's statements, including his May 2009 hearing 
testimony, tend to indicate a continuity of low back 
symptomatology, as well as some treatment throughout the 
years beginning in the 1950s.  

The above evidence is new in that it was not previously 
before agency decisionmakers.  Moreover, as it addresses 
current disability and continuity of symptomatology, it 
relates to unestablished facts necessary to substantiate the 
claim.  Accordingly, the requirements under 38 C.F.R. 
§ 3.156(a) are found to be met and the application to reopen 
the claim is granted.  

As the RO considered the underlying service connection claim, 
the Board may proceed with appellate review at the present 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Again, the Veteran is claiming entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
Specifically, he contends that service connection is 
warranted as a result of a back injury that he sustained 
while carrying a 55 gallon drum of gasoline during his 
military service in 1948.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in this 
case.  Under 38 C.F.R. § 3.309(a), degenerative disc disease 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis of the back within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Further, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As previously stated, the Veteran testified at the May 2009 
hearing that during his first tour of active service, he was 
hospitalized for approximately one month due to his back 
injury from carrying a drum of gasoline.  He explained that 
he did not have surgery and was returned to active duty 
before discharge from his first tour of active service.  Upon 
release from his second tour of active service, the Veteran 
contends that he has since sought private medical treatment 
for his back beginning in the 1950s, though he explained that 
many of those treatment providers had since passed away. 

A review of the service treatment records reveals that in 
April 1948 the Veteran complained of pain in the right lumbar 
area due to lifting a drum of gasoline.  It was also noted 
that the pain had continued non-radiating for the past two 
months since the incident over the right iliolumbar area and 
made worse by forward bending, lifting, and bending to the 
left side.  A letter in the claims file postmarked in April 
1948, from the Veteran to his wife, confirms that he hurt his 
back.  Furthermore, a service treatment record dated in 
January 1951 noted the Veteran's history of chronic recurrent 
low back pain subsequent to his lifting injury and that the 
Veteran was hospitalized for five weeks.  As of that report, 
there were no acute episodes after heavy lifting as of date 
and the Veteran was diagnosed with a mild chronic lumbosacral 
sprain.  The April 1949 and June 1951 separation examinations 
were negative for any spine or musculoskeletal abnormalities.

Following separation from active service, post-service 
treatment records show that since 2001, the Veteran has been 
receiving treatment for degenerative disc disease of the 
lumbar spine.  The November 2001 private treatment record 
revealed complaints and treatment of low back pain.  The 
examiner noted degenerative spurring extensively anteriorly 
and laterally throughout the spine and that osteoporosis was 
suspected.  A subsequent private medical record dated in 
November 2006 shows further complaints of low back pain.  
Such records do not address the etiology of the disability 
nor mention that the Veteran reported the disease due to 
lifting the drum of gasoline while in military service.

Again, the first documented post-service treatment for a back 
disability is shown almost 50 years following discharge of 
the Veteran's second tour of active service.  Thus, the in-
service back complaints are found to have been acute and 
transitory, and not representative of a chronic disability.  
Again, objective findings were normal at the Veteran's 
separation examinations and there is no documented post-
service treatment until 2001.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, then, he is competent to report that he has had 
ongoing treatment for his back intermittently since discharge 
from his second tour of active service.  Moreover, in a 
January 2007 statement, his wife commented that the Veteran 
has suffered from back pain since he came home from service 
and that she massaged his back morning and night to help 
alleviate the pain.  Also, at the May 2009 hearing, his 
daughter testified that the Veteran has had bad back pains 
and sleeps in a recliner to alleviate the pain getting out of 
a bed.  

To the extent that the Veteran claims to have had continuous 
symptoms over the past 50 years, the absence of any treatment 
records until very recently is found to hold more probative 
value than his current recollection as to his experiences in 
the distant past.  Moreover, even assuming that he did visit 
various chiropractors off and on over a span of approximately 
50 years, this does not establish sufficient demonstration of 
a chronic disability.  For example, from the Veteran's May 
2009 hearing testimony, he appears to indicate that he 
received treatment in 1956, and then his next subsequent 
treatment was in 1968, which suggests that whatever symptoms 
he had in the 1950s resolved and there was no further 
disability until at least 1968, many years following 
discharge.  

Based on the above, continuity of symptoms from 1951 onward 
is not established here, either by the medical evidence or by 
the statements from the Veteran, his wife, and his daughter.  
Furthermore, no competent evidence causally relates a current 
back disability to active service.  In fact, a VA examiner in 
September 2007 reached the opposite conclusion.  That 
examiner stated that it was "less likely as not" that the 
current back problems were "caused by or a result of [the] 
back strain in 1948."  In so finding, the examiner relied on 
the Veteran's service treatment records that revealed the 
Veteran was diagnosed with back strain in 1948 but was 
discharged from his first tour of active service with no back 
disorder.  The examiner also referenced the Veteran's five-
week hospitalization while in active service.  As the opinion 
was offered following a review of the claims file and after 
an objective examination, it is found to be highly probative.  
Again, no other competent evidence of record refutes that 
opinion.

The Board is aware of the Veteran's contentions that his 
degenerative disc disease of the lumbar spine is 
etiologically related to service.  However, the question of 
etiology involves complex medical issues which the Veteran, 
his wife, and daughter, as laypersons, are not competent to 
address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, there is no support for a grant of service connection 
for degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is granted.

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


